Exhibit 10.1

Clean Diesel Technologies, Inc.

4567 Telephone Road, Suite 100

Ventura, California 93003

Gentlemen:

The undersigned (the “Investor”) hereby confirms its agreement with Clean Diesel
Technologies, Inc., a Delaware corporation (the “Company”) as follows:

1. This Subscription Agreement, including the Terms and Conditions For Purchase
of Securities attached hereto as Annex I (collectively, (this “Agreement”) is
made as of the date set forth below between the Company and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to an aggregate of (i) 2,030,000 authorized and unissued shares (the “Shares”)
of its common stock, par value $0.01 per share (the “Common Stock”) and
(ii) warrants (each, a “Warrant” and, collectively, the “Warrants”) to purchase
up to an aggregate of 812,000 shares of Common Stock (the “Warrant Shares”), in
substantially the form attached hereto as Exhibit B. The Shares and the Warrants
are being sold together as units (the “Units”), each Unit consisting of one
Share and 0.4 of one Warrant, each Warrant to purchase one share of Common
Stock. Units will not be separately issued or certificated and the Investor will
receive Shares and Warrants comprising the Units which will be immediately
separable and transferable upon issuance. Each Investor will receive Units at an
initial public offering price of $3.40 per Unit (the “Purchase Price”). The
Units, the Shares, the Warrants and the Warrant Shares are collectively referred
to herein as the “Securities”.

3. The offering and sale of the Securities (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3, File
No. 333-181443 (the “Registration Statement”) filed by the Company with the
Securities and Exchange Commission (the “Commission”) (including the prospectus
contained therein (the “Base Prospectus”), (2) if applicable, certain “free
writing prospectuses” (as that term is defined in Rule 405 under the Securities
Act of 1933, as amended (the “Securities Act”)), that have been or will be filed
with the Commission and delivered to the Investor on or prior to the date hereof
(the “Issuer Free Writing Prospectus”), containing certain supplemental
information regarding the Securities, the terms of the Offering and the Company
and (3) a Prospectus Supplement (the “Prospectus Supplement” and together with
the Base Prospectus, the “Prospectus”) containing certain supplemental
information regarding the Securities and terms of the Offering that has been or
will be filed with the Commission and delivered to the Investor (or made
available to the Investor by the filing by the Company of an electronic version
thereof with the Commission).

4. The Company and the Investor agree that at the Closing (as defined in
Section 3.1 of Annex I), the Investor will purchase from the Company and the
Company will issue and sell to the Investor the Units set forth below for the
aggregate Purchase Price set forth below. The Units shall be purchased pursuant
to the Terms and Conditions for Purchase of Securities attached hereto as
Annex I and incorporated herein by this reference as if fully set forth herein.
The Investor acknowledges that the Offering is not being underwritten by the
placement agents (the “Placement Agents”) named in the Prospectus Supplement and
that there is no minimum offering amount.

5. In connection with the sale of the Securities, the Company agrees that it
will not, for a period of ninety (90) days from the date of the Prospectus, (the
“Lock-Up Period”) without the prior written consent of the Investor, directly or
indirectly offer, sell, assign, transfer, pledge, contract to sell, or otherwise
dispose of, any shares of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock, other than: (i) the Company’s sale
of the Securities in this Offering; (ii) the issuance of options or restricted
stock units to acquire Common Stock pursuant to the Company’s stock incentive
plan or other employee benefit plans as such plans are in existence on the date
hereof and described in the Prospectus; and (iii) the issuance of Common Stock
pursuant to the valid exercises or settlement of options, warrants, restricted
stock units or rights outstanding on the date hereof and described in the
Prospectus. The Company also agrees that during such period, the Company will
not file any registration statement, preliminary prospectus or prospectus, or
any amendment or supplement thereto, under the Securities Act for any such
transaction or which registers, or offers for sale, Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock,
except for a registration statement on Form S-8 relating to employee benefit
plans or as the Investor may otherwise consent. The Company hereby agrees that
(i) if it issues an earnings release or material news, or if a material event
relating to the Company occurs, during the last



--------------------------------------------------------------------------------

seventeen (17) days of the Lock-Up Period, or (ii) if prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the sixteen (16)-day period beginning on the last day of the Lock-Up
Period, the restrictions imposed by this paragraph (k) or the letter shall
continue to apply until the expiration of the eighteen (18)-day period beginning
on the issuance of the earnings release or the occurrence of the material news
or material event.

6. The manner of settlement of the Shares included in the Units purchased by the
Investor shall be determined by such Investor as follows (check one):

[            ] A. [        ] A. Delivery by crediting the account of the
Investor’s prime broker (as specified by such Investor on Exhibit A annexed
hereto) with the Depository Trust Company (“DTC”) through its Deposit/Withdrawal
At Custodian (“DWAC”) system, whereby Investor’s prime broker shall initiate a
DWAC transaction on the Closing Date using its DTC participant identification
number, and released by American Stock Transfer & Trust Company, the Company’s
transfer agent (the “Transfer Agent”), at the Company’s direction. NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL:

 

  (I) DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE CREDITED
WITH THE SHARES ARE MAINTAINED TO SET UP A DWAC INSTRUCTING THE TRANSFER AGENT
TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE SHARES, AND

 

  (II) REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS EQUAL TO THE AGGREGATE
PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE INVESTOR TO THE FOLLOWING
ACCOUNT:

[To be separately provided to the Investor]

—OR—

[            ] B. [        ] B. Delivery versus payment (“DVP”) through DTC
(i.e., on the Closing Date, the Company shall issue Shares registered in the
Investor’s name and address as set forth below and released by the Transfer
Agent directly to the account(s) at Roth Capital Partners, LLC (“Roth”) or
Craig-Hallum Capital Group LLC (“Craig-Hallum”) identified by the Investor; upon
receipt of such Shares, Roth or Craig-Hallum, as the case may be, shall promptly
electronically deliver such Shares to the Investor, and simultaneously therewith
payment shall be made by Roth or Craig-Hallum by wire transfer to the Company).
NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
INVESTOR AND THE COMPANY, THE INVESTOR SHALL:

 

  (I) NOTIFY ROTH OR CRAIG-HALLUM OF THE ACCOUNT OR ACCOUNTS AT ROTH OR
CRAIG-HALLUM TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR,
AND

 

  (II) CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT ROTH OR CRAIG-HALLUM TO BE
CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM BALANCE
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE
INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES AND THE WARRANTS
COMPRISING THE UNITS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

7. The executed Warrants included in the Units purchased by the Investor shall
be delivered to the Investor by mail, registered in such names and sent to such
address as specified by the Investor below.

 

2



--------------------------------------------------------------------------------

8. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a member of the Financial Industry Regulatory Authority, Inc. (“FINRA”) or
an Associated Person (as such term is defined under the FINRA’s NASD Membership
and Registration Rules Section 1011) as of the Closing, and (c) neither the
Investor nor any group of Investors (as identified in a public filing made with
the Commission) of which the Investor is a part in connection with the Offering,
acquired, or obtained the right to acquire, 20% or more of the Common Stock (or
securities convertible into or exercisable for Common Stock) or the voting power
of the Company on a post-transaction basis. Exceptions:

 

 

 

 

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)

9. The Investor represents that it has received (or otherwise had made available
to it by the filing by the Company of an electronic version thereof with the
Commission) the Base Prospectus, dated May 21, 2012, which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement. The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Securities Act, including the Prospectus Supplement, a free writing prospectus
and oral communications.

10. No offer by the Investor to buy Shares and Warrants will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or Roth or Craig-Hallum on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer. An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.

11. The Company acknowledges that the only material, non-public information
relating to the Company or its subsidiaries that the Company, its employees or
agents has provided to the Investor in connection with the Offering prior to the
date hereof is the existence of the Offering.

 

3



--------------------------------------------------------------------------------

Number of Shares:                                         

Purchase Price per Unit: $                                        

Aggregate Purchase Price: $                                        

Number of Warrant Shares subject to Warrants (Equal to Number of Shares
multiplied by 0.40 and rounded down to the nearest whole number):
                                        

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of:             , 2014

 

INVESTOR By:  

 

Print Name:  

 

Title:  

 

Address:  

 

 

Agreed and Accepted

this 1st day of April, 2014:

 

CLEAN DIESEL TECHNOLOGIES, INC. By:  

 

  Title

 

4



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SECURITIES

1. Authorization and Sale of the Securities. Subject to the terms and conditions
of this Agreement, the Company has authorized the sale of the Securities.

2. Agreement to Sell and Purchase the Securities; Placement Agents.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Investor, and the Investor will purchase from the Company, upon the terms and
conditions set forth herein, the number of Units set forth on the last page of
the Agreement to which these Terms and Conditions for Purchase of Securities are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them. The Investor and the Other Investors
are hereinafter sometimes collectively referred to as the “Investors,” and this
Agreement and the Subscription Agreements executed by the Other Investors are
hereinafter sometimes collectively referred to as the “Agreements.”

2.3 Investor acknowledges that the Company has agreed to pay Roth Capital
Partners, LLC and Craig-Hallum Capital Group LLC (collectively, the “Placement
Agents”) a fee (the “Placement Fee”) and to reimburse the Placement Agents for
certain expenses in respect of the sale of the Units to the Investor.

2.4 The Company has entered into a Placement Agent Agreement, dated the date
hereof, (the “Placement Agreement”), with the Placement Agents that contains
certain representations, warranties, covenants and agreements of the Company
that may be relied upon by the Investor, which shall be a third party
beneficiary thereof. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or their agents or counsel with
any information that constitutes or could reasonably be expected to constitute
material, nonpublic information, except as will be disclosed in the Prospectus
and/or in the Company’s Form 8-K to be filed with the Commission in connection
with the Offering. The Company understands and confirms that the Investor will
rely on the foregoing representations in effecting transactions in securities of
the Company.

3. Closings and Delivery of the Securities and Funds.

3.1 Closing. The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-l
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause American Stock Transfer &
Trust Company, the Company’s “Transfer Agent”, to deliver to the Investor the
number of Shares included in the Units purchased by the Investor as set forth on
the Signature Page registered in the name of the Investor or, if so indicated on
the Investor Questionnaire attached hereto as Exhibit A, in the name of a
nominee designated by the Investor, (b) the Company shall cause to be delivered
to the Investor a warrant certificate for the number of Warrants included in the
Units purchased by the Investor as set forth on the Signature Page and (c) the
aggregate purchase price for the Units being purchased by the Investor will be
delivered by or on behalf of the Investor to the Company.

3.2 Conditions to the Obligations of the Parties.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Units to the Investor shall be subject to: (i) the receipt by the
Company of the purchase price for the Units being purchased hereunder as set
forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

(b) Conditions to the Investor’s Obligations. The Investor’s obligation to
purchase the Units will be subject to the accuracy of the representations and
warranties made by the Company and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing

 

5



--------------------------------------------------------------------------------

Date, including without limitation, those contained in the Placement Agreement,
and to the condition that the Placement Agents shall not have: (a) terminated
the Placement Agreement pursuant to the terms thereof or (b) determined that the
conditions to the closing in the Placement Agreement have not been satisfied.
The Investor’s obligations are expressly not conditioned on the purchase by any
or all of the Other Investors of the Units that they have agreed to purchase
from the Company. The Investor understands and agrees that, in the event that
the Placement Agents in their sole discretion determine that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by such Placement
Agreement, then the Placement Agents may, but shall not be obligated to,
terminate such Agreement, which shall have the effect of terminating this
Subscription Agreement pursuant to Section 14 below.

3.3 Delivery of Funds.

(a) DWAC Delivery. If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Units being purchased by the Investor to the following account designated by the
Company:

[To be separately provided to the Investor]

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall confirm that the account or accounts at either of the Placement
Agents to be credited with the Shares being purchased by the Investor have a
minimum balance equal to the aggregate purchase price for the Units being
purchased by the Investor.

3.4 Delivery of Shares.

(a) DWAC Delivery. If the Investor elects to settle the Shares included in the
Units purchased by such Investor through DTC’s DWAC delivery system, no later
than one (1) business day after the execution of this Agreement by the Investor
and the Company, the Investor shall direct the broker-dealer at which the
account or accounts to be credited with the Shares being purchased by such
Investor are maintained, which broker/dealer shall be a DTC participant, to set
up a DWAC instructing the Transfer Agent to credit such account or accounts with
the Shares. Such DWAC instruction shall indicate the settlement date for the
deposit of the Shares, which date shall be provided to the Investor by the
Placement Agents. Upon the closing of the Offering, the Company shall direct the
Transfer Agent to credit the Investor’s account or accounts with the Shares
pursuant to the information contained in the DWAC.

(b) Delivery Versus Payment through The Depository Trust Company. If the
Investor elects to settle the Shares included in the Units purchased by such
Investor by delivery versus payment through DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall notify either of the Placement Agents of the account or accounts
at such Placement Agent to be credited with the Shares being purchased by such
Investor. On the Closing Date, the Company shall deliver the Shares to the
Investor through DTC directly to the account(s) at such Placement Agent
identified by Investor. Upon receipt of such Shares, such Placement Agent shall
promptly electronically deliver such Shares to the Investor, and simultaneously
therewith payment shall be made by such Placement Agent by wire transfer to the
Company.

4. Representations, Warranties and Covenants of the Investor.

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:

4.1 The Investor (a) is knowledgeable, sophisticated and experienced in making,
and is qualified to make decisions with respect to, investments in securities
presenting an investment decision like that involved in the purchase of the
Securities, including investments in securities issued by the Company and

 

6



--------------------------------------------------------------------------------

investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the Shares and the
Warrants set forth on the Signature Page, has received and is relying only upon
the Disclosure Package and the documents incorporated by reference therein and
the Offering Information.

4.2 (a) No action has been or will be taken in any jurisdiction outside the
United States by the Company or the Placement Agents that would permit an
offering of the Securities, or possession or distribution of offering materials
in connection with the issue of the Securities in any jurisdiction outside the
United States where action for that purpose is required, (b) if the Investor is
outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Securities or has in its possession or distributes any offering
material, in all cases at its own expense and (c) neither of the Placement
Agents is authorized to make and has not made any representation, disclosure or
use of any information in connection with the issue, placement, purchase and
sale of the Securities, except as set forth or incorporated by reference in the
Base Prospectus, the Prospectus Supplement or any free writing prospectus.

4.3 (a) The Investor has full right, power, authority and capacity to enter into
this Agreement and to consummate the transactions contemplated hereby and has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement, and (b) this Agreement constitutes a valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and except as
to the enforceability of any rights to indemnification or contribution that may
be violative of the public policy underlying any law, rule or regulation
(including any federal or state securities law, rule or regulation).

4.4 The Investor understands that nothing in this Agreement, the Prospectus, the
Disclosure Package, the Offering Information or any other materials presented to
the Investor in connection with the purchase and sale of the Units constitutes
legal, tax or investment advice. The Investor has consulted such legal, tax and
investment advisors and made such investigation as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of Units.
The Investor also understands that there is no established public trading market
for the Warrants being offered in the Offering, and that the Company does not
expect such a market to develop. In addition, the Company does not intend to
apply for listing of the Warrants on any securities exchange or other trading
market. The Investor understands that without an active market, the liquidity of
the Warrants will be limited.

4.5 The Investor will maintain the confidentiality of all information acquired
as a result of the transactions contemplated hereby prior to the public
disclosure of that information by the Company in accordance with Section 13 of
this Annex.

4.6 Since the time at which either of the Placement Agents first contacted such
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors) and has not engaged in any purchases or sales of the
securities of the Company (including, without limitation, any Short Sales (as
defined herein) involving the Company’s securities). The Investor covenants that
it will not engage in any purchases or sales of the securities of the Company
(including Short Sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed. The Investor agrees that it will not use
any of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws. For purposes hereof, “Short Sales” include, without limitation,
all “short sales” as defined in Rule 200 promulgated under Regulation SHO under
the Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by either of the Placement Agents, all covenants, agreements,
representations and warranties made by the Company and the Investor herein will
survive the execution of this Agreement, the delivery to the Investor of the
Shares and Warrants comprising the Units being purchased and the payment
therefor. The Placement Agents shall be third party beneficiaries with respect
to the representations, warranties and agreements of the Investor in Section 4
hereof.

 

7



--------------------------------------------------------------------------------

6. Notices. All notices, requests, consents and other communications hereunder
will be in writing, will be mailed (a) if within the domestic United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile or (b) if delivered from
outside the United States, by International Federal Express or facsimile, and
will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electronic confirmation of
receipt and will be delivered and addressed as follows:

(a) if to the Company, to:

Clean Diesel Technologies, Inc.

4567 Telephone Road, Suite 100

Ventura, California 93003

Attention: Nikhil Mehta, Chief Financial Officer

Fax: (805) 639-9466

with a copy (which shall not constitute notice) to:

DLA Piper LLP (US)

2525 East Camelback Road, Suite 1000

Phoenix, Arizona 85016

Attention: Steven Pidgeon, Esq.

Fax: (480) 646-5524

(b) if to the Investor, at its address on the Signature Page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Investor acknowledge and agree that the
Company shall deliver its counterpart to the Investor along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s sale of the Units to such Investor.

 

8



--------------------------------------------------------------------------------

13. Press Release; 8-K Filing. The Company and the Investor agree that the
Company shall prior to the opening of the financial markets in New York City on
April 1, 2014 (a) issue a press release announcing the Offering and disclosing
all material information regarding the Offering and (b) file a current report on
Form 8-K with the Securities and Exchange Commission including, but not limited
to, a form of this Agreement and the form of Warrant as exhibits thereto (the
“8-K”). Effective upon the filing of the 8-K, the Company acknowledges and
agrees that any and all confidentiality and similar obligations under any
agreement, whether written or oral, between the Company, any of its subsidiaries
or any of their respective officers, directors, affiliates, employees or agents,
on the one hand, and the Investor or any of its affiliates, on the other hand,
shall terminate. From and after the filing of the 8-K with the SEC, the Investor
shall not be deemed to be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of their respective
officers, directors, employees or agents.

14. Termination. In the event that the Placement Agreement is terminated by the
Placement Agents pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

 

9



--------------------------------------------------------------------------------

EXHIBIT A

CLEAN DIESEL TECHNOLOGIES, INC.

INVESTOR QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.  

The exact name that your Shares and Warrants are to be registered in. You may
use a nominee name if appropriate:

 

 

2.  

The relationship between the Investor and the registered holder listed in
response to item 1 above:

 

 

3.  

The mailing address of the registered holder listed in response to item 1 above:

 

 

4.  

The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:

 

 

5.  

Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):

 

 

6.  

DTC Participant Number:

 

 

7.  

Name of Account at DTC Participant being credited with the Shares:

 

 

8.  

Account Number at DTC Participant being credited with the Shares:

 

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

 

B-1